 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   LAVELLE MOSLEY,                )           Case No. CV 18-5450 R(JC)
                                    )
12                                  )
                       Petitioner,  )
13                                  )           ORDER ACCEPTING FINDINGS,
                  v.                )           CONCLUSIONS, AND
14                                  )           RECOMMENDATIONS OF
      RAYMOND MADDEN,               )           UNITED STATES MAGISTRATE
15                                  )           JUDGE
                                    )
16                     Respondent.  )
     ________________________________
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19 Habeas Corpus by a Person in State Custody (“Petition”), the submissions in
20 connection with the Motion to Dismiss the Petition, and all of the records herein,
21 including the October 4, 2018 Report and Recommendation of United States
22 Magistrate Judge (“Report and Recommendation”). The Court approves and
23 accepts the Report and Recommendation.
24       IT IS HEREBY ORDERED that the Motion to Dismiss the Petition is
25 granted and the Petition and this action are dismissed with prejudice because
26 petitioner’s claims are time-barred.
27 ///
28 ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and counsel for respondent.
 3        LET JUDGMENT BE ENTERED ACCORDINGLY.
 4
 5 DATED: November 13, 2018
 6
 7                                 ________________________________________
 8                                 HONORABLE MANUEL L. REAL
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
